Citation Nr: 0914281	
Decision Date: 04/16/09    Archive Date: 04/24/09

DOCKET NO.  05-41 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for coronary artery 
disease.

2.  Entitlement to service connection for peripheral vascular 
disease of the right lower extremity.

3.  Entitlement to service connection for peripheral vascular 
disease of the left lower extremity.

4.  What evaluation is warranted from September 24, 2004, for 
renal insufficiency?


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

E.B. Joyner, Counsel


INTRODUCTION

The Veteran served on active duty from May 1954 to August 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2005 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.

When the case was last before the Board in February 2008, the 
issues of entitlement to service connection for coronary 
artery disease, peripheral vascular disease of the right 
lower extremity, and peripheral vascular disease of the left 
lower extremity were denied.  The issue of entitlement to a 
higher evaluation for renal insufficiency for the period 
beginning on September 24, 2004, was remanded for additional 
development.  In the February 2008 decision, the Board also 
denied entitlement to service connection for hypertension, 
peripheral neuropathy, erectile dysfunction, and cataracts.

The appellant appealed the decisions denying service 
connection for coronary artery disease, peripheral vascular 
disease of the right lower extremity, and peripheral vascular 
disease of the left lower extremity to the United States 
Court of Appeals for Veterans Claims (Court).  In November 
2008, the Court issued an order that granted a Joint Motion 
for Partial Remand, and remanded the matters to the Board for 
action in compliance with the motion.

With respect to the issue involving a request for a higher 
rating for renal insufficiency, the Court noted that it did 
not have jurisdiction over this issue; however, the Board was 
instructed to clarify whether the Order section of the 
February 2008 decision indicating that a higher rating was 
denied was a clerical error due to the fact that the same 
issue was later remanded in the same decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Pursuant to the directive in the Joint Motion for Partial 
Remand, a remand is necessary in order to obtain a new VA 
examination.  Specifically, the Joint Motion found that the 
April and May 2005 VA examinations, on which the Board's 
decision was based, are inadequate because the examiners only 
found that Veteran's coronary artery disease and his 
peripheral vascular disease of the lower extremities are not 
etiologically related to his service-connected diabetes 
mellitus.  The examiners failed to address whether the 
Veteran's service-connected diabetes mellitus aggravated his 
coronary artery disease and/or his peripheral vascular 
disease of the lower extremities.

Additionally, the Board notes that the Order section of the 
February 2008 Board decision denying a higher rating for 
renal insufficiency from February 24, 2004 was typographical 
error.  The issue was intended only to be remanded in order 
fulfill the notice requirements set forth in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008).  However, the Board notes 
that nothing in the March 2008 letter from the AMC meets 
these notice requirements.  Therefore, the AMC/RO is again 
instructed to send the Veteran a letter which meets such 
requirements.

Where the remand orders of the Board are not complied with, 
the Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App 268 (1998).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC or the RO should send the 
Veteran a letter providing the notice 
required under 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) 
(2008).  

The notice should also notify the Veteran 
that, to substantiate a claim for a 
higher rating, he must provide, or ask 
the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of the disability 
and the effect that worsening has on his 
employment and daily life.  The notice 
must also provide examples of the types 
of medical and lay evidence that he may 
submit (or ask the Secretary to obtain) 
that are relevant to establishing 
entitlement to increased compensation-
e.g., competent lay statements describing 
symptoms, medical and hospitalization 
records, medical statements, employer 
statements, job application rejections, 
and any other evidence showing an 
increase in the disability or exceptional 
circumstances relating to the disability, 
as set forth in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).

2.  The AMC or the RO should then 
undertake appropriate development to 
obtain any other pertinent evidence 
identified but not provided by the 
Veteran.  If it is unable to obtain any 
such evidence, it should so inform the 
Veteran and his representative and 
request them to provide the outstanding 
evidence.

3.  Thereafter, the AMC or the RO should 
schedule the Veteran for a VA examination 
by a physician with the appropriate 
expertise to determine whether the 
Veteran's coronary artery disease and/or 
peripheral vascular disease of the lower 
extremities is/are aggravated by his 
service-connected diabetes mellitus.  The 
claims folder must be made available to 
and be reviewed by the examiner.  All 
indicated studies and tests should be 
accomplished, and all clinical findings 
should be reported in detail.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion with respect to whether the 
Veteran's coronary artery disease is at 
least as likely as not (ie., a 50 percent 
or better probability) aggravated 
(permanently worsened the underlying 
disorder beyond normal progression of the 
disorder) by the service-connected 
diabetes mellitus.  If the examiner finds 
that the coronary artery disease is 
aggravated, he/she should quantify the 
degree of aggravation if possible.  

Based upon the claims folder review, the 
examination results and sound medical 
principles, the examiner should provide 
an opinion with respect to whether the 
Veteran's peripheral vascular disease of 
the lower extremities is at least as 
likely as not (ie., a 50 percent or 
better probability) aggravated 
(permanently worsened the underlying 
disorder beyond normal progression of the 
disorder) by the service-connected 
diabetes mellitus.  If the examiner finds 
that the peripheral vascular disease is 
aggravated, he/she should quantify the 
degree of aggravation if possible.  

The examiner should set forth the 
complete rationale for all opinions 
expressed and conclusions reached.

4.  The AMC or the RO also should 
schedule the Veteran for a VA examination 
by a physician with the appropriate 
expertise to identify all current 
manifestations of the service-connected 
renal insufficiency.  The claims folder 
must be made available to and be reviewed 
by the examiner.  All indicated studies 
and tests should be accomplished, and all 
clinical findings should be reported in 
detail.  The examiner should set forth 
the complete rationale for all opinions 
expressed and conclusions reached.
  
5.  Then, after any other indicated 
development is completed, the RO/AMC 
should readjudicate the Veteran's 
claims.  If the benefits sought on 
appeal remain denied, the Veteran and 
his representative should be furnished 
a supplemental statement of the case 
and provided an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until he is otherwise notified, but he has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  See Kutscherousky v. West, 12 
Vet. App. 369 (1999). This claim must be afforded expeditious 
treatment.  The law requires that all claims that are 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

